Citation Nr: 1109494	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than September 27, 2000 for the grant of service connection for chronic schizophrenia, currently diagnosed as major depressive disorder (MDD), generalized anxiety disorder (GAD) with panic attacks, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia, that granted service connection for chronic schizophrenia, currently diagnosed as MDD, GAD with panic attacks, and PTSD, and assigned an effective date therefore of September 27, 2000.  The appeal comes to the Board from the RO in Buffalo, New York.  

The Board notes that the Veteran requested a hearing before a Veteran's Law Judge.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The rating decisions in March 1984, May 1984, and May 1985 denying service connection for a nervous disorder are final.

2.  The Veteran filed a new application to reopen his claim for service connection for a psychiatric disorder that was received by VA on September 27, 2000, more than one year after his separation from active duty.


CONCLUSION OF LAW

The criteria for awarding an effective date prior to September 27, 2000 for the award of service connection for chronic schizophrenia, currently diagnosed as MDD, GAD with panic attacks, and PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 



The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

The Veteran was sent letters in November 2000, March 2004, December 2005, and June 2007 that collectively provided information about VA's duty to assist him with developing the facts pertinent to his claim for service connection for his psychiatric disorder as well as what the evidence needed to show in order to establish service connection.  The June 2007 letter also provided information about how disability ratings and effective dates for service connected disabilities are assigned.  In any event, even if any errors in providing these notices exist, they are harmless in this case because the Veteran was ultimately awarded service connection for his psychiatric disorder in a January 2008 rating decision.

The Veteran's claim for an earlier effective date for his psychiatric disorder is a downstream issue from his claim for entitlement to service connection for that disability. The RO granted service connection for chronic schizophrenia, currently diagnosed as MDD, GAD with panic attacks, and PTSD, effective September 27, 2000.  The Veteran then filed a notice of disagreement arguing that he should have received an earlier effective date for this award. In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence that is necessary in order to substantiate the newly raised issue. Id.

The Veteran was sent a VCAA letter that specifically addressed the criteria whereby effective dates for service connected disabilities are established in June 2008.  The Veteran was also sent an SOC in May 2009 that explained the manner whereby the effective date for his psychiatric disorder was determined and what the evidence needed to show in order to establish entitlement to an earlier effective date. 

In addition to its duty to provide various notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence that is necessary in order to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has of record evidence including service treatment records, VA treatment records, several reports of VA examinations, and written statements that were submitted by the Veteran.  

However, the Board also notes that in this case the law, rather than the facts, governs the disposition of the issue at hand, rendering the duty to assist inapplicable.   See Smith v. Gober, 14 Vat. App. 277, 231-232 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

For the reasons set forth above, the Board finds that the requirements of the VCAA were satisfied in connection with this claim.  


II.  Effective Date

The Veteran argues that he should be entitled to an effective date earlier than September 27, 2000 for the award of service connection for his psychiatric disorder.  He argues that proper effective date should either be the date that he first filed a claim with VA for service connection for any disability, the date that he was first diagnosed with schizophrenia, or the date that he filed a claim for a non-service connected pension due to his psychiatric disorder.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim that is reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection, or a claim that is reopened after final disallowance, will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id. 

The Veteran filed a claim for service connection for sore arms in April 1970, less than one year after his discharge from service.  However, there was no mention of a psychiatric disorder in connection with that claim.  The Veteran's claim was denied in June 1970 because he failed to report for a VA examination in connection with the claim.  The Veteran did not appeal the denial of his claim.

The Veteran first sought service connection for a nervous condition in January 1984 after he was diagnosed with schizophrenia.  That claim was denied in March 1984, and the Veteran did not appeal the decision which then became final.  After new evidence was received, the Veteran's claim was again denied in May 1984.  The Veteran did not appeal this decision either, and it also became final.  

The Veteran filed an application to reopen his claim for service connection for a nervous condition that was received in May 1985.  That claim was denied in May 1985.  The Veteran filed a notice of disagreement in July 1985 and he was issued an SOC in August 1985.  However, the Veteran failed to timely perfect his appeal and the May 1985 decision became final.  

Insofar as the March 1984, May 1984, and May 1985 decisions are final, they may be revised only if they contain a clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 5109A, 7105; 38 C.F.R. § 3.105(a).  The Veteran has not alleged that any of these decisions contained CUE.  Therefore, the date of the Veteran's prior claims for service connection for his psychiatric disorder cannot be used to support an earlier effective date for his award.  

The Veteran filed a claim for non service-connected pension in January 1987 on the basis of his nervous condition; the Veteran did not claim service connection at that time.  The Veteran's claim was denied in August 1988; the Veteran did not appeal and the decision became final.  The Veteran again filed a claim for a pension based on his nervous condition that was received in June 1990.  His claim was denied in July 1990; however, after the Veteran filed a notice of disagreement with the denial, his application for pension was granted in December 1990.  There is no indication that the Veteran sought to reopen his claim for service connection for his psychiatric disorder in connection with either of his non-service connected pension claims.  

The Veteran filed another application to reopen his claim for service connection for his psychiatric disorder on September 27, 2000; his claim was granted in January 2008 on the basis of new evidence that was received after his claim was filed, specifically, a VA examiner's opinion that the Veteran's psychiatric disorder was at least as likely as not related to his experiences while in the service.  The effective date assigned is the date of the Veteran's reopened claim.  There is no legal basis to award an effective date that is earlier than the date of the Veteran's claim.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b).  That doctrine is inapplicable in the instant case because there is no legal basis upon which to grant the Veteran's claim. Accordingly, the appeal is denied.


ORDER

An effective date earlier that September 27, 2000 for chronic schizophrenia, currently diagnosed as MDD, GAD with panic attacks, and PTSD, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


